The judgment for plaintiff concluded questions pertaining alone to plaintiff's right of recovery. Jones v. Woodward Iron Co., 203 Ala. 66, 82 So. 26; Randle v. B. R. L.  P. Co.,169 Ala. 314, 53 So. 918. It was a judgment for the plaintiff.
The motion for new trial was predicated on the inadequacy of the damages in view of the undisputed evidence that the actual damages and reasonable repair bills caused by the collision were largely in excess of that returned by the jury.
In Ætna Accident Ins. Co. v. B. R. L.  P. Co.,198 Ala. 72, 73 So. 383, the jury returned a verdict in favor of the plaintiff for $20, and, as appellant is here complaining, reversal was had because the court, on due motion, did not set this verdict aside as inadequate. The returning of a verdict in favor of the plaintiff was a finding by the jury that plaintiff was not guilty of contributory negligence in the premises, and that the defendant was guilty of such negligence as charged in the complaint. As a matter of fact, the evidence shows that he was not guilty of any negligence which in whole or in part proximately contributed to his damages. All of the pleas of the defendant were allowed to go to the jury. Plea 3 was in bar, and simply contained a statement that plaintiff ought not to recover because he (himself) was guilty of negligence in and about the expenses of his automobile, which in whole or in part proximately contributed to his damages. Plea 6, the alleged plea in recoupment, claimed the sum of $500 because of the alleged neglect of the plaintiff. In the light of the pleading, the verdict was a finding against the defendant on all his pleas, and a finding that the plaintiff was not guilty of contributory or other negligence, and that the defendant was guilty of negligence that was the proximate cause of the damages claimed. And a verdict by the jury for any amount less than the approximate amount of damages shown by the undisputed evidence should have been set aside on motion.
The question then is, Did the undisputed evidence show that the plaintiff was entitled to recover more than $1? The plaintiff claimed, not only damages for the repairs to his car, but for its depreciation in market value, and for the loss of the same during the period of repair, this being claimed in separate *Page 9 
counts. This he may recover. Hill Groc. Co. v. Caldwell,211 Ala. 34, 99 So. 354. No question was raised as to the right to recover these damages. It was undisputed that plaintiff's car (a 1923 model Buick Six) was "pretty badly" damaged; that the floor board was broken, the drive shaft was broken loose, one of the back wheels was pushed back, and the other rear wheel was pushed forward; that, after the accident, the car could not move under its own power, and had to be towed to the garage; that the housing had been welded, the motorlegs welded, and a new cover and brace put on the engine; that a new fender had to be put on, a new axle housing put in, a new transmission case or cover put in to hold the transmission up, and the engine brace that held the engine up had to be welded; that the car was repaired, second-hand parts being used to lessen the cost; and that the repair bill was $205, reasonable for the repairs on the car. The defendant did not offer evidence to deny this, nor offer evidence from which the jury was authorized to infer that this repair bill was not correct or necessary and that the charges were unreasonable.
It was undisputed that the reasonable market value of the car before the accident was $650, and just after the accident and before the repairs it was $100, that it took 30 days to repair Mr. Cocke's car; and that the reasonable rental value of the car while it was being repaired was from $5 to $10 a day. Under the authority of Ætna Accident Ins. Co. v. B. R. L.  P. Co., supra, the motion for a new trial should have been granted. Jena Lbr. Co. v. Marlowe Lbr. Co., 208 Ala. 385,94 So. 492.
The judgment of the circuit court is reversed, and the cause remanded.
Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.